Opinion filed May 12, 2022




                                     In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-22-00055-CV
                                   ___________

                IN THE INTEREST OF C.R.M., A CHILD


                    On Appeal from the 446th District Court
                             Ector County, Texas
                      Trial Court Cause No. E-20-100-PC


                     MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. See TEX. R.
APP. P. 42.1(a). In the motion, Appellant “moves this Court to withdraw appellant’s
notice of appeal and dismiss the appeal.” Accordingly, we dismiss this appeal
pursuant to Appellant’s motion.
      The motion to dismiss is granted, and the appeal is dismissed.


May 12, 2022                                       PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.